DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 12/16/21.
	Claims 1-21 are pending. 

Response to Arguments
	The applicant argues that the cited prior art fails to teach “stop displaying all or a portion of the digital ink located in the part of the display interface of the computing device that is generally below the slice gesture input area where the draft section is displayed,” wherein “the draft section is displayed on a part of the display interface of the computing device that is generally below a slice gesture input area.” However, upon further consideration, the examiner respectfully disagrees, particularly with respect to stop displaying all or portion of the content located in the part of the display interface that is generally below the slice gesture input area where the draft section is displayed. Cho discloses stop displaying the already-displayed written material such as: in order to quickly and efficiently perform text input within text input box based on user slice gesture in a manner that overlaps over the written material that is displayed on the display (col. 9, lines 1-5).  That is, the overlapped written material is performed as a stop display, such as either stopping display or rendering as a new format and removing the old formatted rendering. 
	However, in an effort to advance prosecution, the new ground of rejection more specifically discloses “digital ink” including, e.g., graphical representations, described below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8,345,017) in view of Hicks et al. (US 20140075335, Herein “Hicks”).
Regarding claim 1, Cho teaches a system for editing digital documents on computing devices (performing touch input gesture on a device for initiating the opening of a text input box (abstract; fig. 1 showing system), such as for editing document on a display device (fig. 2); fig. 2C shows editing such as by inputting text; text input box (fig. 12)), each computing device comprising a processor and at least one non-transitory computer readable medium (computer architecture such as a tablet PC display device (col. 5, lines 47-67; col. 6, lines 1-67; col. 7, lines 1-35) storing instructions that, when executed by the processor, causes the processor (touch recognition (figs. 1A, 12, and 13); (col. , lines 52-67; col. 2, lines 1-67; col. 3, lines 1-60); processor (fig. 1A; controller (col. 2, lines 1-5))):
cause display of, on a display interface of a computing device, digital ink in accordance with document content in a full-page mode (text represented digitally such as in a written form, such as the content of full page mode 170 rendering (fig. 2C));
register, on an input area on the display interface  of the computing device, a slice gesture responsive to a user touch or gesture (a touch input gesture for executing a document edit (col. 1, lines 58-67; col. 2, lines 1-16), such as a slice based on a line gesture input (col. 2, lines 47-54)), the slice gesture comprising: 
a start point (a line including a starting and ending determining a width such that the line/slice starting and ending point determining a width of the text input box (col. X, lines 50-53)), a generally horizontal gesture relative to the digital ink, and an end point (horizontal line in addition determining a width of edit area (figs. 7 and 8));
create a draft section in response to the slice gesture (create a text input box such as a text input box with a width based on a length of a user’s text input gesture (Fig. 13), such as the text input box associated with element 1115 (fig. 11B));
display the draft section such that the draft section is displayed on a part of the display interface of the computing device that is generally below a slice gesture input area (e.g., a text input area rendered below the horizontal segment 702 and to the left of the segment 704 (fig. 7; see fig. 10A, element 1015a for a sample text input draft section generated below the horizontal slice gesture as described above); display of display device (fig. 9A));
stop displaying all or a portion of the digital ink located in the part of the display interface of the computing device (stop displaying the portion of the display of the display interface underneath the rendered user input area, such as corresponding with the area overlapped by the touch input determined region (col. 9, lines 1-5)) that is generally below the slice gesture input area where the draft section is displayed (e.g., the input text region selected by the user to overlap displayed digital ink of the document, such as when 1015a is determined to be overlapping content of the displayed portion 170, the overlapped portion is either stopped being displayed fully or stopped being displayed in its original form such as for rendering in a new format (fig. 10A; col. 9, lines 1-5)).

However, while Cho discloses textual content of the document and the specification discloses digital ink can include text, recognized text, drawings, figures, tables, charts, and/or any other type of 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the digital ink canvas upon which gesture for input region is performed of Hicks with the user-specified text input region based on gesture based on document content such as text of Cho to have digital ink. The combination would allow for, according to the motivation of Hicks, not only editing digital ink content such as associated with sketching corresponding with a document ([0002] to [0009]) but also adding annotations as notes or comments within specified regions such as text input regions which may overlap the digital ink at any location in order to associate a comment, for instance, with a specified portion of the digital ink  ([0041] and [0075] to [0076]).  

Regarding claim 4, Cho in view of Hicks teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim    1, wherein the draft section is a new section (section that is new based on a user input gesture, such as created draft section 1015a and 1015b (fig. 10A)).

Regarding claim 5, Cho in view of Hicks teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim 1, wherein the processor is further configured to validate the slice gesture (determine, based on the gesture, a length of the horizontal line portion of the user gesture input to set a width of the determined input box (col. 2, lines 47-54); furthermore, the user input validated by a determined width is further validated by visually representing the user input as, e.g., a line component, and, even further, the user gesture input is validated according to a specific language for language input in the rendered new, e.g., text entry section (col. 2, lines 6-24)).

Regarding claim 6, Cho in view of Hicks teaches the limitations of claims 1 and 5, as explained above.
Furthermore, Cho teaches the system of Claim    5, wherein validating the slice gesture is based   upon at least one of a width of the slice gesture, a height of the slice gesture, a direction of the slice gesture, and a speed of the slice gesture (the user input is validated with reference to a predetermined touch input gesture stored in a storage unit, such as by comparing/validating the horizontally drawn user input and corresponding horizontal length (i.e., width) of the gesture input such as the line 910 determining the width of the input draft section (fig. 9A)).

Regarding claim 8, the claim recites similar limitations as claim 1 – see rejection rationale above.

Regarding claim 11, the claim recites similar limitations as claim 4 – see above.

Regarding claim 12, the claim recites similar limitations as claim 5 – see above.

Regarding claim 13, the claim recites similar limitations as claim 6 – see above.

Regarding claim 15, Cho teaches a non-transitory computer readable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for recognizing input on a computing device, the computing device comprising a processor and at least one system non-transitory computer readable medium for recognizing the input under control of the processor (computing system including, e.g., controller (fig. 1A; col. 2, lines 1-6; col. 5, lines 60-66)), the method comprising:
	The claim recites similar limitations as claim 1 – see rationale above.

Regarding claim 18, the claim recites similar limitations as claim 4 – see rationale above.

Regarding claim 19, the claim recites similar limitations as claim 5 – see rationale above.

Regarding claim 20, the claim recites similar limitations as claim 6 – see rationale above.



Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of HIcks, as applied above, and in view of Biran et al. (US 20170046321, Herein “Biran”).
Regarding claim 2, Cho in view of Hicks teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim 1, wherein a page, includes one or more sections, each section being sequentially arranged in a…column (a column of input text regions, such as 1015a and 1015b (Fig. 10A)).

However, Cho in view of Hicks fails to specifically teach vertically-scrollable column.
Yet, in a related art, Biran discloses scrolling text/comment/draft regions [0028] such as the scrollable column of edits (fig. 3A).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the vertically scrollable column of Biran with the vertical column of draft sections of Cho in view of Hicks to have vertically-scrollable column. The combination would allow for, according to the motivation of Biran, more conveniently viewing comments made on a document, particularly on devices with display area for which a vertically scrollable column may more efficiently and effectively take advantage of the viewable area for displaying both the document and comments 

Regarding claim 9, the claim recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 16, the claim recites similar limitations as claim 2 – see rationale above.


Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hicks, as applied above, and in viw of Al-Sharif et al. (US 20130321356, Herein “Al-Sharif”).
Regarding claim 3, Cho in view of Hicks teaches the limitations of claim 1, as explained above.
However, Cho in view of Hicks fails to specifically teach the system of Claim    1, wherein the draft section is a new page.
Yet, in a related art, Al-Sharif discloses using gesture to create new page [0040].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the gesture-based rendering of a new page for writing of Al-Sharif with the gesture-based draft control of Cho in view of Hicks to have wherein the draft section is a new page. The combination would allow for, according to the motivation of Al-Sharif, the user to user convenient and simple gesture motion to render a new page [0040] thus harnessing a natural way for the user to edit information of a document by interacting directly with the content using the user’s natural habits ([0004] to [0009]). 

Regarding claim 10, the claim recites similar limitations as claim 3 – see above.

Regarding claim 17, the claim recites similar limitations as claim 3 – see rationale above.


Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hicks, as applied above, and in view of Starner et al. (US 8,701,050, Herein “Starner”).
Regarding claim 7, Cho in view of Hicks teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim 1, wherein the processor is further configured to display a digital ink stroke in response to the slice gesture (the line corresponding with user input 910 (fig. 9A)), the digital ink stroke generally tracing the path of the slice gesture (input line 910 (fig. 9A)).

However, even though Cho discloses removing user stroke input such as the line drawn by the user in Fig. 9A replaced by the input text region below the drawn line, Cho in view of Hicks fails to specifically teach fade, such as recites as follows: optionally wherein the digital ink stroke fades over a period of time.
Examiner’s note: This limitation is optional and thus the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111 and 2143.
Yet, in a related art, Starner discloses a gesture-based input appearing to fade away (col. 11, lines 18-35; col. 17, lines 1-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the gesture fading of Starner with the gesture-based draft section control of Cho in view of Hicks to have operationally wherein the digital ink stroke fades over a period of 

Regarding claim 14, the claim recites similar limitations as claim 7 – see above.

Regarding claim 21, the claim recites similar limitations as claim 7 – see rationale above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144